Exhibit 10.31

November 20, 2006

TC Group IV, L.L.C.
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington, DC 20004-2505
Tel: (202) 347-1818
Attention: Gregory Ledford

Ladies and Gentleman:

Reference is made to the Consulting Agreement, dated as of December 21, 2005
(the “Carlyle Consulting Agreement”), among Hertz Global Holdings, Inc.
(formerly named CCMG Holdings, Inc.) (the “Company”), The Hertz Corporation
(“Hertz”) and TC Group IV, L.L.C. (“Carlyle”).  The Carlyle Consulting Agreement
sets forth, among other things, the fees to be paid to Carlyle by the Company
and its subsidiaries for Consulting Services and Transaction Services to be
performed by Carlyle or its affiliates thereunder.  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Carlyle
Consulting Agreement.

The parties agree to terminate the Carlyle Consulting Agreement pursuant to
Section 4 thereof upon the consummation of the Company’s initial Public Offering
(as defined in the Stockholders Agreement).  In connection with such
termination, the Company will pay (or will cause a subsidiary of the Company to
pay) a fee of $5 million to Carlyle (the “Carlyle Termination Fee”) on the
closing date of the Company’s initial Public Offering and, in consideration
thereof, Carlyle will waive any right to any Transaction Fee in connection with
such Public Offering.  Upon payment of the Carlyle Termination Fee, the Carlyle
Consulting Agreement will automatically terminate, provided that Section 3(b)
and Section 3(d) thereof shall survive solely as to any portion of any
Consulting Fee or Expenses accrued, but not paid or reimbursed, prior to such
termination.

The termination of the Carlyle Consulting Agreement has been requested by the
Company (with Majority Approval, as defined in a Stockholders Agreement).  The
Carlyle Consulting Agreement is being terminated in reliance upon, and subject
to, the concurrent termination of the Consulting Agreement, dated as of December
21, 2005, among the Company, Hertz and Clayton, Dubilier & Rice, Inc. (the “CD&R
Consulting Agreement”) and the Consulting Agreement, dated as of December 21,
2005, among the Company, Hertz and Merrill Lynch Global Partners, Inc. (the
“Merrill Consulting Agreement”), in each case in consideration of a fee in an
amount equal to the Carlyle Termination Fee and on terms substantially identical
to this letter agreement.


--------------------------------------------------------------------------------


This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement among the parties with respect to the transactions contemplated herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto. This letter agreement is governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed within that state.

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

Sincerely,

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

By: :

          /s/ Paul Siracusa

 

 

 

Name: Paul Siracusa

 

 

Title: Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

          /s/ Paul Siracusa

 

 

 

Name: Paul Siracusa

 

 

Title: Executive Vice President and
Chief Financial Officer

 

 

 

Acknowledged and agreed as of the

 

 

date first above written:

 

 

 

 

 

TC GROUP IV, L.L.C.

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

By: TCG Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John F. Harris

 

 

 

 

Name: John F. Harris

 

 

 

Title: Managing Director

 

 

 

2


--------------------------------------------------------------------------------